Citation Nr: 1502070	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-12 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.  

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a bilateral hip disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's claims. 

Concerning the Veteran's claims for service connection for a lumbar spine disability, cervical spine disability, and headaches, the Veteran was provided a VA examination in September 2010.  The Board finds the September 2010 opinions inadequate for adjudicating the claims.  Although the examiner diagnosed the Veteran with degenerative disc disease (DDD) of the cervical spine, the examiner's opinion did not address the Veteran's DDD of the cervical spine.  Moreover, the opinions that were rendered were speculative.  The Board acknowledges that a speculative medical opinion is not per se inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (emphasis added).  A speculative opinion is adequate if the examiner provides an explanation for that determination and indicates whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  Id.  In the present case, the examiner did not provide a sufficient explanation and did not indicate whether the inability to render the opinion was based on the need for additional evidence or was based on the limits of medical knowledge.  Therefore, the September 2010 VA opinions are inadequate and addendum opinions are necessary.  

With regard to the Veteran's claim for service connection for a bilateral hip disability, the record indicates that a VA examination was not provided.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

VA and private treatment records indicate numerous complaints for hip pain.  Specifically, a June 2002 treatment record from Republic Family Medicine noted that the Veteran reported that his left hip was "going out."  Moreover, a January 2011 VA treatment record diagnosed the Veteran with hip arthralgia.  The Veteran's service treatment records document hip complaints following an in-service motor vehicle accident.  The Veteran has consistently asserted that he experienced ongoing hip pain since that accident.  Therefore, the Board finds that the Veteran has satisfied the "low" threshold set forth in McLendon.  A VA examination is warranted to determine whether the Veteran's current hip symptoms are etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2014). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from February 2012 to present.  All attempts to obtain these records should be documented in the claims file.

2.  Contact the Veteran and request that he complete and return a separate VA Form 21-4142 for each private care providers, to include any chiropractic care that has not yet been associated with the record.  Upon receipt of any release, VA must take appropriate action to request the identified treatment.  Two attempts must be made to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile or that the records do not exist.  

If records are identified, but not obtained, the AOJ must inform the Veteran (1) of the records that were requested, (2) of the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the Veteran later submits the records, the claim may be readjudicated.

3.  Obtain an addendum opinion from the VA examiner who authored the September 2010 VA examination report, or, if that examiner is unavailable, from another appropriate VA examiner.  If the examiner determines that another examination is necessary, an examination should be provided.  The claims file and a copy of this remand must be available for review, and the examination report must reflect that review of the claims file occurred.  Upon review of record and with consideration of the Veteran's lay statements pertaining to in-service and post-service symptoms, the examiner should address the following:  

a.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed cervical spine disability, to include DDD, is etiologically related to active service, to include the Veteran's in-service motor vehicle accident?

b.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed lumbar spine disability, to include degenerative joint disease, is etiologically related to active service, to include the Veteran's in-service motor vehicle accident?

c.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed headache disorder is etiologically related to active service, to include the Veteran's in-service motor vehicle accident?

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any hip disability.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on a physical examination of the Veteran, review of the claims file, and with consideration of the Veteran's lay testimony pertaining to in-service and post-service symptoms, the examiner should:

a.  Identify any diagnosable hip disability.  

b.  For any diagnosed hip disability, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that any disability had its onset in service or is otherwise related to his military service, to include the Veteran's in-service motor vehicle accident?

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review, if 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. M. SEAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


